DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 2-20 are new.
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 09/17/2019 (originally filed papers) and 10/22/2019 (Preliminary Amendment).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/13/2019, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 09/17/2019 as modified by the preliminary amendment filed on 10/22/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, device/system, and computer readable medium for managing user loyalty groups at point-of-sale accesses.
Claim 1 recites [a] method for managing loyalty groups at point-of-sale (POS) accesses, the method comprising: determining, by a processor, that a user device associated with a user account is being used at a (POS) of a merchant; in response to the determining, determining, by the processor, that the user account is a member of a loyalty group; determining, by the processor, a type of a loyalty membership for the user account, the type of the loyalty membership indicating whether user details associated with the user account are accessible by the merchant; determining, by the processor, another user account from a plurality of user accounts of the loyalty group that comprises the user account, the type of the loyalty membership further indicating whether the user details are accessible by the another user account, wherein the determining the another user account comprises: determining, by the processor, a set of candidate user accounts from the plurality of user accounts of the loyalty group based on whether each of the set of candidate user accounts has indicated a promotion for sharing loyalty points with the plurality of user accounts; and determining, by the processor based on the type of the loyalty membership, the another user account from the set of candidate user accounts; determining, by the processor, whether the type of the loyalty membership for the user account can be upgraded; and in response to determining that the type of the loyalty membership for the user account can be upgraded, providing, by the processor, a communication to the user device to cause a user interface of the user device to display a prompt for providing access to additional user details to upgrade the type of the loyalty membership.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-9 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-14 recite a device/system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for managing loyalty groups at point-of-sale (POS) accesses, the method comprising:

No additional elements are positively claimed.
determining, by a processor, that a user device associated with a user account is being used at a (POS) of a merchant; 
This limitation includes the step of determining, by a processor, that a user device associated with a user account is being used at a (POS) of a merchant. 
But for the processor this limitation is directed to making a determination (e.g., a mental step) in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by a processor,
in response to the determining, determining, by the processor, that the user account is a member of a loyalty group; 
This limitation includes the step of in response to the determining, determining, by the processor, that the user account is a member of a loyalty group. 
But for the processor this limitation is directed to making a determination (e.g., a mental step) in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the processor,
determining, by the processor, a type of a loyalty membership for the user account, the type of the loyalty membership indicating whether user details associated with the user account are accessible by the merchant; 
This limitation includes the step of determining, by the processor, a type of a loyalty membership for the user account, the type of the loyalty membership indicating whether user details associated with the user account are accessible by the merchant. 
But for the processor this limitation is directed to making a determination (e.g., a mental step) in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the processor,
determining, by the processor, another user account from a plurality of user accounts of the loyalty group that comprises the user account, the type of the loyalty membership further indicating whether the user details are accessible by the another user account, wherein the determining the another user account comprises: 
This limitation includes the step of determining, by the processor, another user account from a plurality of user accounts of the loyalty group that comprises the user account, the type of the loyalty membership further indicating whether the user details are accessible by the another user account. 
But for the processor this limitation is directed to making a determination (e.g., a mental step) in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the processor,
determining, by the processor, a set of candidate user accounts from the plurality of user accounts of the loyalty group based on whether each of the set of candidate user accounts has indicated a promotion for sharing loyalty points with the plurality of user accounts; and 
This limitation includes the step of determining, by the processor, a set of candidate user accounts from the plurality of user accounts of the loyalty group based on whether each of the set of candidate user accounts has indicated a promotion for sharing loyalty points with the plurality of user accounts. 
But for the processor this limitation is directed to making a determination (e.g., a mental step) in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the processor,
determining, by the processor based on the type of the loyalty membership, the another user account from the set of candidate user accounts; 
This limitation includes the step of determining, by the processor based on the type of the loyalty membership, the another user account from the set of candidate user accounts. 
But for the processor this limitation is directed to making a determination (e.g., a mental step) in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the processor,
determining, by the processor, whether the type of the loyalty membership for the user account can be upgraded; and 

This limitation includes the step of determining, by the processor, whether the type of the loyalty membership for the user account can be upgraded. 
But for the processor this limitation is directed to making a determination (e.g., a mental step) in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the processor,
in response to determining that the type of the loyalty membership for the user account can be upgraded, providing, by the processor, a communication to the user device to cause a user interface of the user device to display a prompt for providing access to additional user details to upgrade the type of the loyalty membership.
This limitation includes the step of in response to determining that the type of the loyalty membership for the user account can be upgraded, providing, by the processor, a communication to the user device to cause a user interface of the user device to display a prompt for providing access to additional user details to upgrade the type of the loyalty membership. 
But for the processor, user device, and user interface, this limitation is directed to making a determination (e.g., a mental step) and/or receiving, transmitting, and displaying known information in order to facilitate managing user loyalty groups at point-of-sale accesses which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
providing, by the processor, a communication to the user device to cause a user interface of the user device to display a prompt


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing, analyzing, transmitting, and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to analyze, transmit, and display data. Further, Applicant’s Specification (PGPub. 2020/0034867 [0055 – general purpose computer]) refers to a general purpose computer system, but, they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor, user device, and interface merely analyzes known data and transmits and displays known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent device/system claim 10 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-9, 11-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims mostly determining steps each of which could be performed by a human with or without the aid of a computer. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing the management of user loyalty groups at point-of-sale accesses. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections –Prior-art
Claims 1-20 cannot be rejected with prior-art and are potentially allowable over the prior-art provided Applicant can overcome the 35 U.S.C 101 subject matter eligibility rejections. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akbarpour Mashadi et al. 2017/0148046 teaches broadcasting communication to the plurality of user accounts of the loyalty group requesting sharing of a certain amount of additional loyalty points by a requester, wherein one or more of the plurality of user accounts hold a respective amount of loyalty points that are shareable (Akbarpour Mashadi et al. 2017/0148046 [0034] It is also an object of the invention to provide an exchange platform via a trusted social network where members of a group can deposit, share, and/or trade their value elements (coupons, gift cards, loyalty points, and other promotional items), create merchant-agnostic gift registries and enjoy shop-together tools.).

Alexander et al. 2007/0073596 teaches determining whether the type of the loyalty membership for the user account can be upgraded; and in response to determining that the type of the loyalty membership for the user account can be upgraded, providing communication to the user device to cause a user interface of the user device to display a prompt for providing access to additional user details to upgrade the type of the loyalty membership (Alexander et al. 2007/0073596 [0101 – upgrade features] When the media upload operation 500 begins 502, decision block 504 asks whether the user has an account with the host device. If the user does not have an account, the user is prompted to create an account via the account creation process 300. In some embodiments, the user is prompted to upgrade an existing account if the level of service or the type associated with the user's account does not permit uploading data.).
Alexander et al. 2007/0073596 teaches wherein said determining the another user account comprises: determining a set of candidate user accounts from the plurality of user accounts of the loyalty group; and determining, based on the type of the loyalty membership, the another user account from the set of candidate user accounts (Alexander et al. 2007/0073596 [0085] FIG. 4 illustrates one embodiment of a flowchart of operations for creating an account. In one embodiment, a user must have an account on the system before gaining access to the system. In another embodiment, an account permits a user to use one or more of the system's features. The account creation operation 300 starts 302 by receiving the user type 304. The user type may be at least one of, but is not limited to, a consumer user, a producer user, an industry user, and a media distribution center user. In some embodiments, a user account may be for only one type. For example, a user desiring a consumer user account and an industry user account would have to create two accounts, each with a different user ID. To create two accounts, the steps of the account creation operation 300 are repeated twice. In other embodiments, a user may have one account for two or more types. For example, in step 304, the user can create a consumer user account and an industry user account represented by a single user ID. In these embodiments, the user may switch between account types by selecting a button, a tab or other selectable area on the user interface. Alternatively, all features associated with the user's account types may be displayed in a single view.). 
Andrews et al. 2014/0172533 teaches determining, by a processor, that a user device associated with a user account is being used at a (POS) of a merchant (Andrews et al. 2014/0172533 [0016] Additionally or alternatively, the identifier can be encoded into an RFID payment device or other payment instrument that can be swiped, tapped, or otherwise read at a POS terminal. Any other suitable manner of transmitting the identifier to the merchant can be employed. In certain embodiments, the RFID payment device can comprise payment information and the identifier that are communicated to the POS terminal when paying for a transaction. In certain other embodiments, an RFID label comprising the identifier can be affixed to an RFID payment device or other payment instrument via an adhesive, such as a payment card. In this case, the payment information and the identifier can be communicated to the POS terminal separately, although either substantially simultaneously or sequentially.); 
Andrews et al. 2014/0172533 further teaches in response to the determining, determining, by the processor, that the user account is a member of a loyalty group (Andrews et al. 2014/0172533 [0004 – determining that a user has a loyalty account associated with a merchant based upon an identifier] One aspect of the example embodiments described herein provides a computer-implemented method to use identifiers on user payment instruments to identify user loyalty accounts. A payment system employs a server configured to store, using one or more computing devices, a loyalty account list associated with a user, the loyalty account list comprising one or more user loyalty accounts; associate an identifier with the loyalty account list; receive information identifying a user loyalty account associated with a merchant, the information comprising an account number for the user loyalty account and an identity of the merchant; associate the user loyalty account with the loyalty account list; receive a request for information identifying a user loyalty account associated with a merchant, the request comprising the identifier received by the merchant from a user payment instrument and an identity of the merchant; determine the user loyalty account associated with the merchant based at least in part on the identifier received by the merchant from the user payment instrument and the identity of the merchant; and provide the information identifying a user loyalty account associated with a merchant. [0060] In block 325, the loyalty system 140 accesses the loyalty account list 142 associated with the identifier and identifies the user loyalty account 132 associated with the merchant system 130. In an example embodiment, the loyalty system 140 can identify a merchant system 130 requesting the user loyalty account information and determine the appropriate user loyalty account 132 from the account list 142. The loyalty system 140 then can provide the loyalty account 132 to the merchant system 130. In another example embodiment, the merchant system 130 can be provided with the account list 142 and provided an opportunity to select the appropriate user loyalty account 132 from the account list 142. Any other manner of determining the appropriate user loyalty account 132 can be employed by the loyalty system 140 and/or the merchant system 130.); 
Andrews et al. 2014/0172533 further teaches determining, by the processor, a type of a loyalty membership for the user account, the type of the loyalty membership indicating whether user details associated with the user account are accessible by the merchant (Andrews et al. 2014/0172533 [0019 – merchant has access to user loyalty account] The merchant system can use the loyalty account details of the user to access the loyalty account of the user on the merchant system. The merchant system can maintain the user loyalty account on a server at the merchant system location, on a remote server, on the POS terminal, or in any other suitable location. The merchant system can update the user loyalty account with the details of the current transaction.); 
Andrews et al. 2014/0172533 further teaches the type of the loyalty membership indicating whether user details associated with the user account are accessible by the merchant (Andrews et al. 2014/0172533 [0019 – merchant has access to user loyalty account] The merchant system can use the loyalty account details of the user to access the loyalty account of the user on the merchant system. The merchant system can maintain the user loyalty account on a server at the merchant system location, on a remote server, on the POS terminal, or in any other suitable location. The merchant system can update the user loyalty account with the details of the current transaction.); 
Andrews et al. 2014/0172533 further teaches accessing a database that stores a plurality of loyalty groups including the loyalty group, said accessing based on the merchant; accessing a user identifier of the user device at the POS; and determining, based on the user identifier, the user account in the loyalty group (Andrews et al. 2014/0172533 [0047; Figs. 1 and 3] FIG. 3 is a block flow diagram depicting a method 300 for using an identifier on a user payment instrument to identify a user loyalty account 132, in accordance with certain example embodiments.).
Antonucci 2003/0236704 teaches wherein the determining the another user account comprises: determining, by the processor, a set of candidate user accounts from the plurality of user accounts of the loyalty group based on whether each of the set of candidate user accounts has indicated a promotion for sharing loyalty points with the plurality of user accounts (Antonucci 2003/0236704 [0062] The merchant may offer any type of promotion or conversion rule using any type of criteria. For example, the promotion may allow points to be earned from one merchant, a group of merchants, a group of merchants in a certain region, a group of merchants with similar or complementary products and/or the like. The customers (upon point issuance or during conversion) may be restricted to customers in a certain region, who have previously purchased from a certain merchant(s), purchased a certain product(s), visited a certain merchant(s) a predetermined number of times, purchased or visited within a certain time period, purchased a predetermined minimum dollar amount, purchased a predetermined number of products, purchased a type of product, purchased a brand of product and/or the like. Additionally, in other transactional contexts, the consumer may earn points from other non-purchase behaviors, such as consumer enrollment data, visiting a Web site, referrals of prospective participants in the system, completion of a survey or other information gathering instrument, and/or the like. For instance, a participating consumer may earn loyalty points automatically through a triggering event, such as visiting a Web site, completing an online survey, or clicking on a banner advertisement for example. Offline, a participating consumer may earn loyalty points by purchasing products or services, completing a task or showing their consumer ID to the cashier and triggering the cashier to provide a "behavior" ID which may be input (e.g., by scanning a bar code on a paper survey for example) into the POS terminal. In addition to the base loyalty points, a merchant may offer bonus points (upon point issuance or during conversion) to incent consumers to trial a new product, increase the frequency of high margin purchases and/or the like. Furthermore, incentive engine 102 may allow the loyalty points to be transferred or shared in certain arrangements such as, for example, family points, gifting points to others and/or the like.); and 
Falkenborg et al. 2013/0151388 teaches determining a type of a loyalty membership for the user account (Falkenborg et al. 2013/0151388 [0216 – differentiate between types of accounts] In one embodiment, the spending classification processing instructions (207) are configured to (1) access/process transaction data (109) for payment transactions associated with multiple payment accounts (e.g., 146) issued by different issuers to different entities (e.g., individual consumers and businesses); (2) statistically analyze the transaction data (109) to identify one or more transaction characteristics and/or spending behavior characteristics or variables that may be used to differentiate between a consumer account and a business account (such as those characteristics most strongly correlated with one or the other type of account based on a linear regression analysis), and which therefore might serve as indicia that an account is actually associated with a consumer as opposed to a business (or vice versa); and (3) generate a predictive model or decision tool (and associated score or indicia) that can be used to determine the likelihood that a particular payment account is actually associated with a consumer or a business.), 
Johansson et al. 2016/0072824 teaches broadcasting communication to the plurality of user accounts of the loyalty group, the communication requesting input indicating reputation of the requester, wherein the type of the loyalty membership of the user account is based in part on the reputation of the user account associated with the requester (Johansson et al. 2016/0072824 [0024] The reputational data 158 corresponds to a reputation of the particular user identity. User identities may have a greater or lesser reputation depending on a paid subscription or membership status of the user identity, login frequency, longevity of the account, orders placed, whether other users have endorsed the user identity, item reviews authored, ratings of the item reviews, a country or region associated with the user identities, and so on. As a non-limiting example, a user identity established five years ago that has been consistently active every month and is associated with dozens of customer product reviews which have been rated helpful will be considered to have a greater reputation than a user identity established two months ago that has been inactive for a month and is not associated with any customer product reviews. As another non-limiting example, a user identity associated with a paid subscription, membership, or other status enhanced by way of a periodic payment may be considered more reputable than a user identity that does not have the same paid subscription or status. The reputational data 158 may also track poor reputation, such as whether the user identity corresponds to a known fraudster. User identities based in geographic regions associated with high levels of fraud may have relatively lower reputations.).
Ross 2014/0229264 teaches determining, by the processor, another user account from a plurality of user accounts of the loyalty group that comprises the user account, the type of the loyalty membership further indicating whether the user details are accessible by the another user account (Ross 2014/0229264 [0033 – determining access rights/privileges… configure the privacy setting on his or her profile such that a family member can access certain content that the user has posted but acquaintances and colleagues cannot access this content] The social network 14 is established by the individual 18. The social network 14 is an online platform in the loyalty point collection and distribution social network system 10 in which the individual 18 may create a social network account, and through which the individual may add "friends," and share information. The term "friend" refers to another user, also called a network individual 18a-18d herein, with whom the individual 18 has an established link or association in the social network 14. When establishing the social network, the individual 18 may create different tiers of friends, such as family, friends, colleagues, and acquaintances. Each tier of friends or contacts can be assigned a customized level of privacy. For example, a user 18 of the social network service might configure the privacy setting on his or her profile such that a family member can access certain content that the user has posted but acquaintances and colleagues cannot access this content. Alternatively, the user 18 can set the system so as to share loyalty points from certain venders with specific tiers of friends. With the social network 14, the individual 18 can send a request to other individuals 18a-18d to add them as friends, and if these other individuals accept the invitation from individual 18, a link between the profile of the individual 18 and the individuals 18a-18d is established to form a social network 14 centered around individual 18.),
Ross 2014/0229264 teaches determining another user account from a plurality of user accounts of the loyalty group that comprises the user account, the type of the loyalty membership further indicating whether the user details are accessible by the another user account (Ross 2014/0229264 [0033 – determining access rights/privileges] The social network 14 is established by the individual 18. The social network 14 is an online platform in the loyalty point collection and distribution social network system 10 in which the individual 18 may create a social network account, and through which the individual may add "friends," and share information. The term "friend" refers to another user, also called a network individual 18a-18d herein, with whom the individual 18 has an established link or association in the social network 14. When establishing the social network, the individual 18 may create different tiers of friends, such as family, friends, colleagues, and acquaintances. Each tier of friends or contacts can be assigned a customized level of privacy. For example, a user 18 of the social network service might configure the privacy setting on his or her profile such that a family member can access certain content that the user has posted but acquaintances and colleagues cannot access this content. Alternatively, the user 18 can set the system so as to share loyalty points from certain venders with specific tiers of friends. With the social network 14, the individual 18 can send a request to other individuals 18a-18d to add them as friends, and if these other individuals accept the invitation from individual 18, a link between the profile of the individual 18 and the individuals 18a-18d is established to form a social network 14 centered around individual 18.); 
Ross 2014/0229264 teaches wherein said determining the set of candidate user accounts comprises determining user accounts of the plurality of user accounts that have shared access characteristics (Ross 2014/0229264 [0033 – shared access] The social network 14 is established by the individual 18. The social network 14 is an online platform in the loyalty point collection and distribution social network system 10 in which the individual 18 may create a social network account, and through which the individual may add "friends," and share information. The term "friend" refers to another user, also called a network individual 18a-18d herein, with whom the individual 18 has an established link or association in the social network 14. When establishing the social network, the individual 18 may create different tiers of friends, such as family, friends, colleagues, and acquaintances. Each tier of friends or contacts can be assigned a customized level of privacy. For example, a user 18 of the social network service might configure the privacy setting on his or her profile such that a family member can access certain content that the user has posted but acquaintances and colleagues cannot access this content. Alternatively, the user 18 can set the system so as to share loyalty points from certain venders with specific tiers of friends. With the social network 14, the individual 18 can send a request to other individuals 18a-18d to add them as friends, and if these other individuals accept the invitation from individual 18, a link between the profile of the individual 18 and the individuals 18a-18d is established to form a social network 14 centered around individual 18.).
Ross 2014/0229264 teaches receiving a request from the another user account requesting shareability of loyalty points from the user account, the request indicating a permission to provide access to additional user details of the another user account with the merchant (Ross 2014/0229264 [0033] The social network 14 is established by the individual 18. The social network 14 is an online platform in the loyalty point collection and distribution social network system 10 in which the individual 18 may create a social network account, and through which the individual may add "friends," and share information. The term "friend" refers to another user, also called a network individual 18a-18d herein, with whom the individual 18 has an established link or association in the social network 14. When establishing the social network, the individual 18 may create different tiers of friends, such as family, friends, colleagues, and acquaintances. Each tier of friends or contacts can be assigned a customized level of privacy. For example, a user 18 of the social network service might configure the privacy setting on his or her profile such that a family member can access certain content that the user has posted but acquaintances and colleagues cannot access this content. Alternatively, the user 18 can set the system so as to share loyalty points from certain venders with specific tiers of friends. With the social network 14, the individual 18 can send a request to other individuals 18a-18d to add them as friends, and if these other individuals accept the invitation from individual 18, a link between the profile of the individual 18 and the individuals 18a-18d is established to form a social network 14 centered around individual 18.).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682